MARSHALL, J.
This is an action in ejectment to' recover possession of certain land in Oass county. It is the *563aftermath of the attachment suit of Scofield v. Walter, considered in the case of Walter v. Scofield et al., 167 Mo. 537. The plaintiff is the Colburn to whom Strother and Scott conveyed the land conveyed to Strother by the sheriff’s deed under the sale in the attachment suit of Scofield v. Walter. The defendants are the said Walter, and Yantis and others, the tenants of Walter in possession. The plaintiff has no title except that based upon the sale in attachment case aforesaid. Inasmuch as it has already been adjudged in Walter v. Scofield (to which case the plaintiff herein was a party), that the judgment in the attachment case was void, and that the sheriff’s deed to Strother and the deed from Strother to Scott, and the deed from Strother and Scott to Colburn, this plaintiff, conveyed no title, it is only necessary in this case to reverse the judgment of the circuit court in favor of the plaintiff and to remand this case to that court with directions to set aside its said judgment and to enter a judgment in favor of the defendants herein. And if the plaintiff herein has been put into possession under the said judgment the said circuit court is further directed to issue its writ in favor of the defendants and against the plaintiff, and whomsoever is in possession of the premises, restoring the possession to the defendants and ousting the plaintiff and all other persons claiming by, through or under him from such possession, and a further judgment in favor of the defendants for all costs in this ease.
All concur.